 In the Matter of A & F ALUMINUM PRODUCTS CO. (FOUNDRY)and,UNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, CIOCase No. P21-R-2131.-Decided October 27, 1943Messrs. Latham & Watkins,byMr. Richard W. Lwnd,of LosAngeles, Calif., for the Company.Mr. George M. Dodson,of Los Angeles, Calif., for the Union.Mr. Joseph W. Kulkis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, CIO, herein called the Union, alleging that aquestion' affecting commerce had arisen concerning the representa-tion of employees of A & F Aluminum Products Co., Los Angeles,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeBartlett Breed, Trial Examiner.The hearing was held at Los An-geles, California, on October 7, 1943.The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYA & F Aluminum Products Co., a California corporation, operatesa plant in Los Angeles, California, where it is engaged in the manu-facture of aluminum castings and the machining of precision partsfor the aircraft industries.This work is carriedon inthree separatebuildings.The proceedings herein involve the foundry building.53 N. L.R. B., No. 27.138- A & F ALUMINUM PRODUCTS CO. (FOUNDRY)139During the past year, the Company purchased raw materials in excessof $60,000 and had sales in excess of $750,000.Of the materials pur-chased approximately 10 percent originated outside the State of Cali-fornia and approximately 25 percent of the finished products soldwas shipped outside the State of California.During the past year,the Company purchased for its aluminum foundry raw materialsconsisting of aluminum ingots of a value of approximately $50,000,and sold aluminum castings at a total sales price of approximately$250,000.Approximately 35 percent of the aluminum castings soldwas shipped outside the State of California.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about September 7, 1943, the Union advised the Companythat it represented a majority of the, Company's foundry employees andrequested recognition as their exclusive bargaining agent., The Com-pany refused to recognize the Union unless and until the Union hasbeen certified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of theparties, that all production and maintenance employees in thefoundry,2 excluding maintenance employees Crump and Symington,office and clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect'The report of the Field Examiner shows that the Union submitted 40 application-for-membership cards bearing apparently'genuine signatures of 33 persons whose names appearon the September 22, 1943, pay roll of the Company,which contains the names of 42persons within the alleged appropriate unit.2While housed in the foundry building, the shipping and receiving department, themachine shop,and the tool,jig and fixture department,are not to be deemed as fallingwithin this category. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges in the 'status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE' DETERMINATION OF REPRESENTATIONWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with A & F Alumi-num Products Co., Los Angeles, California, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Electrical, Radio & Machine Workers of America, CIO,for the purposes of collective bargaining.MR. GERARD D. REiLLY took no part in the consideration of theabove Decision and Direction of Election.